Stephens, J.
This being a suit to recover for damage to an automobile truck belonging to the plaintiff, alleged to have happened while the truck was being used by the defendant without authority, and it appearing, from, the evidence, that the defendant was in the employ-of the plaintiff and used the truck upon certain occasions with *805authority from the plaintiff, in the furtherance of the plaintiff’s business, and it not appearing that the truck was damaged by any negligence of the defendant or when being used by the defendant without authority, a nonsuit was properly awarded.
Decided July 24, 1922.
Action for damages; from city court of Richmond county — Judge Black. September 23, 1921.
John J. Jonas, for plaintiff. TP. Inman Gurry, for defendant.

Judgment affirmed.


Jenkins, P. J., concurs.